Citation Nr: 0308356	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  01-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from February 1958 to 
February 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision.  On December 10, 
2002, a hearing was held in Washington, D.C., before the 
undersigned Acting Veterans Law Judge, who is rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to  38 U.S.C.A. § 7107(c) (West 2002).  

REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

The veteran underwent a total knee arthroplasty in August 
2002, and the claims file has records documenting this 
procedure.  However, at his December 2002 hearing, the 
veteran indicated that he had since obtained treatment at VA 
for left knee symptoms.  The claims file does not include any 
documentation of this treatment.  To ensure that the veteran 
undergoes a fully informed evaluation, VA clinical data 
taking into account treatment of his left knee since August 
2002 should be secured.  The most recent private treatment 
record was associated with the claims file in March 2001.  
Private clinical data taking into account any treatment of 
the veteran's left knee since March 2001 should also be 
secured.  

The veteran should also undergo a VA orthopedic examination 
to determine the current severity of his left knee 
disability.  

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  As part of this development, obtain 
any pertinent VA medical records 
documenting treatment of the veteran's 
left knee, subsequent to his August 2002 
total knee arthroplasty, which have not 
already been associated with the claims 
file.  These records should include (and 
are not limited to) any clinical and 
outpatient treatment records, notes, 
consultation reports, and imaging.

3.  Obtain the names and addresses of all 
non-VA medical care providers who have 
treated the veteran for any left knee 
symptoms since March 2001.  After securing 
the necessary release(s), obtain these 
records and associate them with the claims 
file.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Ensure that the veteran's 
claims folder is made available to the 
examiner in conjunction with the 
examination.  The examiner should detail 
the severity of the veteran's left knee 
disability, particularly in light of his 
August 2002 total knee arthroplasty.  
Such tests as the examiner deems 
necessary, including an x-ray of the left 
knee, should be performed.  

5.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return the examination report to the 
examining physician for revision. 

6.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

7.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim concerning the rating 
assigned for his left knee disability to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for consideration of an extra-
schedular evaluation under the provisions 
of 38 C.F.R. § 3.321 (2002).  

8.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  If the veteran has 
failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


